Citation Nr: 1816228	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  10-40 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post Osgood-Schlatter's disease in left knee with degenerative arthritis (left knee disability) from March 1, 2010 until January 7, 2016 and in excess of 20 percent from that date.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability prior to July 13, 2017 and in excess of 20 percent from that date.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from June 1983 to February 1986.   These matters are before the Board of Veteran's Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

Following an August 2015 videoconference hearing and an October 2015 remand, in January 2017 the Board denied the Veteran's claims for a rating in excess of 10 percent for a left knee disability from March 1, 2010 to January 6, 2016, an initial rating in excess of 10 percent for left knee instability, and TDIU.  The Veteran appealed the January 2017 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Court Order, the Court granted the parties' October 2017 Joint Motion for Partial Remand (Joint Motion) for action consistent with the terms of the Joint Motion.

Separately, in an August 2017 rating decision, the rating assigned for left knee instability was increased to 20 percent effective July 13, 2017.

The issue of entitlement to service connection for anxiety disorder was raised by the Veteran during the August 2015 hearing as well as in an August 2015 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(5).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a rating in excess of 10 percent for status post Osgood-Schlatter's disease in left knee with degenerative arthritis (left knee disability) from March 1, 2010 until October 1, 2015 and in excess of 20 percent thereafter, an initial rating in excess of 10 percent for left knee instability prior to July 13, 2017 and in excess of 20 percent from that date, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from October 1, 2015 to January 6, 2016, the Veteran's left knee disability was characterized by active flexion to 25 degrees.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for a left knee disability for the period from October 1, 2015 to January 6, 2016 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Code) 5003, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the Board recognizes the need for additional development in this case, the evidence shows that on October 1, 2015, the Veteran was seen by a VA physical therapist, who reported left knee flexion limited to 25 degrees and extension within normal limits on active range of motion testing.  On passive range of motion testing the left knee was unable to flex greater than 30 degrees with pain and muscle guarding.  The Veteran was unable to fully engage the anterior drawer test on the left and straight leg raising on the left was 3+/5 and limited by pain.  Applying these findings under Code 5260, a 20 percent rating is warranted for the period from October 1, 2015 to January 6, 2016.  This represents a partial grant of the matter on appeal.

The now-recharacterized issue of entitlement to a rating in excess of 10 percent for status post Osgood-Schlatter's disease in left knee with degenerative arthritis (left knee disability) from March 1, 2010 until October 1, 2015 and in excess of 20 percent thereafter will be remanded. Any deficiencies in VA's duties to notify and assist will be addressed therein.  


ORDER

A rating of 20 percent from October 1, 2015 to January 6, 2016 for left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The aforementioned Joint Motion indicates that a new medical examination is necessary in this case to comply with the requirements of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), as the January 2016 VA examination is inadequate because the examiner provided no basis for his opinion that he could not offer an opinion regarding repetitive use/flare-ups without resorting to speculation.  The United States Court of Appeals for Veterans Claims (Court) has held that VA examiners should provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, and should not simply state that they are unable to offer such an opinion without resorting to speculation, based on the fact the examination was not performed during a flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large, and not those of a particular examiner).  Moreover, the Joint Motion indicates that a new examination is necessary because the January 2016 examination does not comply with the requirements set forth in Correia v. McDonald, 28 Vet. App. 158 (2016) (the joint should be tested for pain on both active and passive range of motion in weightbearing and non-weightbearing and where applicable compared with the range of the opposite undamaged joint).  See also Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  This development will likely result in findings affecting all claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the Veteran for a new VA orthopedic examination by a qualified examiner, who is requested to assess the current nature and degree of severity of the service-connected left knee disability and left knee instability.  The examiner must be provided a copy of this remand and must indicate in the examination report that the entire claims file has been reviewed.  All indicated tests and studies must be performed. 

In order to comply with the Court's decision in Correia (and Southall-Norman for instability), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner should note the point at which motion becomes painful, if any, on flexion and extension.  The examiner should also note the extent of any incoordination, weakened movement, instability and excess fatigability on use should be described, as well as flare-ups or when the left knee is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement, instability and excess fatigability, as well as due to flare-ups or when the left knee is used repeatedly, should be assessed in terms of additional degrees of limitation of motion. If left knee flare-ups are found, the examiner should provide an opinion as to additional functional loss during flare-ups.

If the examination is not performed during a flare-up, the examiner should estimate the functional loss that would occur during flare-ups, based on all available evidence, including the Veteran's own statements.

Finally, the examiner is requested to provide an opinion as to the extent to which these disabilities, along with the Veteran's service-connected right knee scar and degenerative joint disease (and any medications taken for these disorders), affect the Veteran's ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If any requested determinations cannot be made, the examiner should explain the reason(s) for this in detail.

2.  After reviewing all evidence received since the last prior adjudication, and after ascertaining that the requested remand development has been fully accomplished, readjudicate the Veteran's claims of: 1) entitlement to a rating in excess of 10 percent for status post Osgood-Schlatter's disease in left knee with degenerative arthritis (left knee disability) from March 1, 2010 until October 1, 2015 and in excess of 20 percent thereafter, 2) an initial rating in excess of 10 percent for left knee instability prior to July 13, 2017 and in excess of 20 percent from that date, and 3) TDIU.  If the determination of any claim remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


